Cuyahoga County, No. 48621. By order dated June 22, 1992, this court, having found that appellant had exhausted all proceedings for post-conviction relief before the courts of this state, ordered that appellant’s sentence be carried into execution. Appellant subsequently filed a motion for delayed reconsideration in the court of appeals pursuant to State v. Murnahan (1992), 63 Ohio St.3d 60, 584 N.E.2d 1204, and this court affirmed the court of appeals’ denial of the motion on November 17, 1993, in case No. 92-2139. On December 15,1993, this court denied appellant’s motion *1441for reconsideration of its decision of November 17, 1993. Appellant also filed a motion for delayed reinstatement of his appeal in this court, which was denied on September 28,1994. On November 9, 1994, this court denied appellant’s motion for reconsideration of its decision of September 28, 1994.
On September 20,1995, appellee filed a motion to set an execution date in this case, citing the denial of appellant’s petition for writ of certiorari by the Supreme Court of the United States on May 30, 1995. Appellant filed no response to the motion. Upon consideration thereof,
IT IS ORDERED by the court, sum spcmte, effective October 27,1995, that appellant’s sentence be carried into execution by the Warden of the Southern Ohio Correctional Facility or, in his absence, by the Deputy Warden on Thursday, the 25th day of January 1996, in accordance with the statutes so provided.
IT IS FURTHER ORDERED that a certified copy of this entry and a warrant under the seal of this court be duly certified to the Warden of the Southern Ohio Correctional Facility and that said Warden shall make due return thereof to the Clerk of the Court of Common Pleas of Cuyahoga County.